Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tomas Mulugheta Mahari, a native of Saudi Arabia and a citizen of Eritrea, petitions for review of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the Immigration Judge’s denial of his requests for asylum and withholding of removal. We have thoroughly reviewed the administrative record and Mahari’s contentions on appeal, and conclude that substantial evidence supports *133the agency’s decision. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Mahari (B.I.A. Oct. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.